 ROBERT MEYER HOTEL521that the new Joint Board will in the future render decisions whichwill result in settlement of these disputes acceptably to the parties.and thereby both promote industrial stability and lighten the workof this Board.This hope, however, relates tofuturesubmission ofjurisdictional disputes and bears little relevance to a case whichalready has been fully litigated, submitted to this Board by theparties in its entirety (and not merely as to the particular job symp-tomizing the dispute) and is ripe for a decision from us which willterminate the entire dispute.My colleagues' hopes seem plainly tobe misplaced in this case.Under the Act, our duty to hear anddetermine jurisdictional disputes is liftedonlywhereallparties haveagreed upon a voluntary method for adjustment of the dispute; e.g.,bound or stipulated themselves to the jurisdiction of the Joint Board.'Neither the Intervenor nor any of its members, including the struckemployer, Don Cartage, has submitted itself to the Joint Board.Since no voluntary method for adjustment has been agreed to, thisBoard is required to make a determination.For the foregoing reasons, I would not approve the settlementagreement nor quash the notice of hearing. Instead, I would do whatI believe'-the Act commands us to do.The hearing has been held,the record has been made, and I would proceed to determine themerits of the dispute on the basis of that record and make an awardin accordance with that determination.Robert Meyer Hotel Company, Inc., d/b/a RobertMeyer-HotelandHotel and Restaurant Employees and Bartenders Interna-ternationalUnion,AFL-CIO.CaseNo. 12-CA-3042. Au-gust 1 7, 1965DECISION AND ORDEROn May 11, 1965, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Ex-aminer'sDecision.The Trial Examiner further found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended that those allegations bedismissed.Thereafter the Respondent and General Counsel filedexceptions to the Decision with supporting briefs, and the Respond-ent filed an answering brief in opposition to the General Counsel'sexceptions.154 NLRB No. 38. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case.to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin this case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner with the modifications indicatedbelow.As set forth in detail in the Trial Examiner's Decision, the factsshow that the Union began organizing Respondent's employees inlateAugust 1964.2The organizational campaign consisted of thedistribution of union cards, as well as meetings at the union hall.-'The drive was confined to Respondent's Negro employees, and duringthe relevant period about 135 signed union cards and some 150attended the various organizational meetings.4 In either the thirdor fourth week of September, Marchant, Respondent's general man-ager, interrogated Ruth Grant, a maid who was subsequently dis-charged, concerning her knowledge of the Union.On September 26,Respondent discharged Parker, a maid who was the first of the15 Negro employees terminated within a 5-day period.On Septem-ber 30, Ruth Grant and Edith Williams, another maid, were dis-charged.That same day, Respondent terminated all nine of thedining room busgirls then in its employ; Hoover, a room-serviceemployee; and two kitchen porters, Durant and Jones.When Grantand Edith Williams were discharged, Supervisor Ruth Williams in-terrogated them individually concerning the union activities of them-selves and other employees, threatened Grant with discharge if shea Respondent excepts to the Trial Examiner's determinations with respect to issues ofcredibility,contending in support thereof that the Trial Examiner was biased andprejudiced.After a careful review of the record, we conclude that the Trial Examiner'scredibility findings are not contrary to the clear preponderance of all the relevantevidence,and, accordingly,we find no basis for disturbing his credibility findings in thiscase, and reject the charge of bias and prejudice.Standard Dry Wall Product8,Inc.,91NLRB 544, enfd.188 F. 2d 362(C.A. 3).Respondent also excepts to the Trial Examiner's order unilaterally correcting thetranscript insofar as certain of these changes materially alter the meaning of testimony.As some of the Trial Examiner's corrections are susceptible of a possible broader inter-pretation than the precise testimony in the transcript,we hereby overrule his ordercorrecting the transcript at the places and in the manner specified in footnote 3 of hisDecision.2 Unless otherwise indicated,all dates refer to 1964.3 The Jacksonville Chapter of the National Association for the Advancement of ColoredPeople was located at the union hall where the organizational meetings were conducted.4 In addition to its Negro employees,Respondent had some 80 to 90 white employees. ROBERT MEYER HOTEL523did not furnish the requested information, and warned Grant thatthese employees would be discharged and replaced by white helpbefore,the Respondent would recognize the Union.On October 1, the Union, by letter to Respondent, indicated thatit represented a majority of the employees and demanded recogni-tion.The next day, Respondent replied that it doubted the Union'smajority status and would not grant recognition without a Boardelection.On October 3, the bulk of Respondent's Negro employees,.and relatively few white employees, received paychecks reflecting a$$5weekly wage increase.Enclosed in the same pay envelope was anotice, signed by Respondent's president and Marchant, captioned"DON'T SIGN ANYTHING," and stating that the Company had a"no-union policy"; that a union could not benefit Respondent or theemployees; that Respondent, not the Union, pays wages; and coll-eluding with the instruction, "Don't sign union cards."Shortlyafter the discharges and wage increase, Marchant informed Boyd, amaid, that lie knew of the meetings, that he could fire her if hewanted to, and that before letting the Union come in "he'd fire thewhole hotel" or replace the Negroes with white maids.Marchantthen asked Boyd to go back and tell the others what he had said.Again, in early October, Marchant had a similar discussion withanother maid, Brooks, in which he stated he had already fired someof the maids and would fire them all if necessary, but then indicatedthat he preferred Negro to white maids and requested Brooks to tellthe others that he was not going to discharge any more of them.1.On these facts and for the reasons fully stated by the TrialExaminer, we adopt his findings that Respondent independentlyviolated Section 8 (a) (1) of the Act by coercively interrogating em-ployees concerning the union activities of themselves and of otheremployees, by threatening reprisals against employees who joinedthe Union or if the organizational effort were successful, by creatingthe impression that union activities were under surveillance, bygranting a wage increase for the purpose of discouraging union activ-ity, and by instructing employees not to sign union cards .52.The Trial Examiner found, and we agree, that Respondentviolated Section 8(a) (3) and (1) of the Act by discriminatorily dis-charging maids Parker, Edith Williams, and Grant.He furtherfound, however, that the layoff of nine busgirls and the discharges5 The instruction that employees not sign cards was part of a policy statement dis-tributed by Respondent to its employees.In adopting the Trial Examiner's finding thatthe instruction violated 8(a)(1), we do not pass upon whether 8(c)protects the balanceof this statement since the General Counsel neither alleged nor contended that theremaining portions of the statement are unlawful. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDofHoover and the two kitchen helpers, Willie Durant, Jr., andSamuel Jones, were not unlawfully motivated, and recommendeddismissal of the 8(a) (3) allegations as to these individuals.The General Counsel excepts, contending that the Trial Examinererred in failing to find that the termination of the busgirls andkitchen helpers was discriminatorily motivated.We find merit inthe General Counsel's position.Like the maids, whose discharges were found by the Trial Ex-aminer to be discriminatory, the busgirls and kitchen helpers wereterminated in a context of Respondent's open hostility to unionismand extensive 8(a) (1) conduct against its Negro employees and atthe peak of the organizational effort., Respondent's knowledge ofthe effectiveness of the organization campaign among this group isdemonstrated by the various references by Respondent's agents to thereplacement of Negro employees with white employees, by the severalinstances of interrogation, and by Marchant's statements to Boydindicating that the employee-union activities were under surveillanceand that he knew of the meetings with the "preachers." The unlaw-ful wage increase, which was almost exclusively confined to Negroes,isnot only corroborative of Respondent's having associated theorganizational effort with that group of workers but further demon-stratesRespondent's disposition to take measures leaving no doubtas to the lengths it would go to defeat their attempted organizationof the hotel.The General Counsel's contention that the discharges were in factdiscriminatorilymotivated is substantiated further by their sus-picious timing and the absence of a plausible explanation for Re-spondent's action.Thus, Respondent contends and the Trial Ex-aminer found that the busgirls were terminated for economicreason; i.e., that their inability' to handle heavy bucket trays madethem less efficient than the busboys they had previously replaced.The Trial Examiner, in sustaining this defense, concluded that Re-spondent's weekly base rate and gross pay figures for bus personnelin the periods before and after the layoff reflected substantial mone-tary savings in use of busboys.His conclusion is not supported bythe record.As the General Counsel properly states, the Trial Ex-aminer's analysis' of the gross payroll figures took no account offluctuations in volume and variant workload conditions in the diningroom during the comparative periods and, hence, provides no basisfor determining whether savings were in fact realized after the ter-mination of the girls. Indeed, when weekly hours worked, the moste TheTrial Examiner's findingswere based upon a joint exhibit showing the base rate,weekly grossearnings, andtotal weekly hours worked by bus personnel during representa-tive periods before and after the busgirls were laid off ROBERT MEYER HOTEL525revealing factor in cost computation available on this record, is con-sidered, it is apparent that the average hourly cost of dining roombus services was 7 cents per hour less in the period preceding thelayoff.Moreover,,the immediate circumstances surrounding the lay-off are hardly consistent with an economically oriented decision toreplace the girls whose inability to handle the large bucket trayswas known to Respondent from the outset of their employment.Thus, the layoff occurred in the middle of a payroll week, withoutprior notice to the girls, and just 2 weeks before Respondent in-creased the base rate of bus personnel by 40 percent.We also note,in this connection, the contrast between the precipitate action whichRespondent took in terminating the girls, and its delay, until thepayroll week ending October 17, before hiring the first of their re-placements.Contrary to the Trial Examiner, we find no plausibleexplanation for their precipitous layoff but conclude that it wascalculated to discourage their participation or interest in the unionorganizational activities.As for the kitchen helpers, Durant and Jones, the Trial Examinerfirst concluded that Durant was lawfully terminated because of hisinability to correct his shortcomings as an employee.As was trueof the busgirls and discriminatee Edith Williams, the asserted inade-quacy of Durant's job performance was known to Respondent for aconsiderable period of time prior to his discharge.The action takenagainst Durant, therefore, conformed with Respondent's pattern ofseizing upon a longstanding dissatisfaction with an employee tojustify a discharge at a time critical to success of the organizationalcampaign.Equally unsupported is the Trial Examiner's findingthat Jones was lawfully terminated because of an unauthorized ab-sence from work. In weighing all the circumstances, including thetiming of the discharge and the clear evidence of unlawful motiva-tion heretofore discussed, the conclusion is inescapable that, like themaids and the busgirls, the reasons assigned for the discharges ofJones, as well as Durant,' were pretexts to mask what in reality waspart and parcel of an aggressive well-planned campaign to dissipatethe Union's strength and create an atmosphere of fear among Re-spondent's Negro employees.For these reasons, and on the record as a whole, we find, contraryto the Trial Examiner, that a preponderance of the evidence estab-lishes that Respondent's assigned reasons for terminating the ninebusgirls and two kitchen helpers on September 30 were not the true7Member Fanning does not agree that the evidence is sufficient in this case to warrantthe conclusion that Respondent violated Section 8(a) (3) in discharging Durant andJones and therefore he would not reverse the Trial Examiner's finding as to these twokitchen employees. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasonsbut were seized upon by Respondent to lend a color of legal-ity to its use of themassdischargeas a meansof "chilling" theorganizational interests of its Negro employees aAccordingly, wefind, in addition to Parker, Edith Williams, and Grant, that Re-spondent violated8(a) (3) and(1) of the Act by discharging thebusgirls and kitchen helpers to discourage union activities of itsemployees.9THE REMEDYHaving found that Respondent has engaged in specific unfair laborpractices prohibited by Section 8(a) (1) and (3) of the Act, we shalladopt the Trial Examiner's Recommended Order that Respondentcease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.However, in view ofour finding that Respondent discriminatorily discharged and hasnot reinstated Willie Durant, Jr., Samuel Jones, and the busgirls dis-charged on September 30, including Easlyn Jackson, Edna John-son, and Eula Johnson, we shall also order that Respondent offerthem immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority andother rights and privileges. It will further be ordered that the saidemployees be made whole for any loss of earnings suffered by reasonsof the discrimination against them.In making such employeeswhole, Respondent shall pay to each of them a sum of money equalto that which they would have earned as wages from the date of suchdiscrimination to the date of reinstatement or a proper offer of rein-statement, as the case may be, less their net earnings during suchperiod.Such backpay, if any, is to be computed on a quarterly basisin the manner established by F.W. Woolworth Company,90 NLRB2'89,with interest thereon at 6 percent per annum calculated accord-ing to the formula set forth inIsisPlumbing & Heating Co.,138NLRB 716.Since the discriminatory discharges go "to the very heart of theAct"(N.L.R.P. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4) ), ourOrder safeguards employees from infringement, in any manner, ofthe rights guaranteed them by Section 7 of the Act.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsBAs the record establishes that the discharges were designed to discourage unionactivities among the Negro employees in general,proof as to the union activity of eachof the discriminatees and the Employer's knowledge thereof is not requisite to eitherthe General Counsel's case or the unfair labor practices found herein.9In the absence of an exception thereto, we adoptpro formathe Trial Examiner'sfinding that room-service attendant Hoover was not discharged in violation of 8(a) (3)and (1). ROBERT MEYER HOTEL527Order the Recommended Order of the TrialExaminer, asmodifiedherein,and orders that Respondent Robert Meyer Hotel Company,Inc., d/b/a Robert Meyer Hotel, Jacksonville, Florida, itsofficers,agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, as so modified :1.Paragraphs 2(a), 2(b), 2(c), and 2(d) of the RecommendedOrder are redesignated 2(b), 2(c), 2(d), and 2(e), respectively, andthe following new paragraph 2 (a) is adopted :"(a) Offer Willie Durant, Jr., Samuel J. Jones, and the nine bus-girls terminated on September 30, 1964, including Easlyn Jackson,Edna Johnson, and Eula Johnson, immediate and full reinstatementto their former or substantially equivalent positions, without preju-diceto their seniority or other rights and privileges previouslyenjoyed by them."Notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstate-ment upon application in accordancewith the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces."2.The newlydesignatedparagraph 2(b) of the RecommendedOrderis amendedby inserting "Willie Durant, Jr., Samuel J. Jones,and the nine busgirls terminated on September 30, 1964, includingEaslyn Jackson, Edna Johnson, and Eula Johnson," following thename Edith Williams.3.Amend the notice recommended by the Trial Examiner by :(a)Deleting the fourth indented paragraph thereof and substi-tuting the following therefor :WE WILL offer to Willie Durant, Jr., Samuel J. Jones, and thenine busgirls discharged on September 30, 1964, includingEaslyn Jackson, Edna Johnson, and Eula Johnson, immediateand full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rightsand privileges.(b)Adding the following as a new fifth indented paragraph :WE WILL make Ruby Parker, Rebecca Grant, Edith Williams,Willie Durant, Jr., Samuel J. Jones, and the nine busgirls dis-charged on September 30, 1964, including Easlyn Jackson, EdnaJohnson, and Eula Johnson, whole for any loss of pay sufferedby reason of the discrimination against them.(c)Adding the following immediately below the signature line atthe bottom of the notice :No7r.-We will notify any of the above-named employees serv-ing in the Armed Forces of the United States of their right to full 528DECISIONSOF NATIONAL LABOR RELATIONS BOARDreinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.TRIAL EXAMINER'S DECISIONThe original cbarge herein was served upon Robert Meyer Hotel Company, Inc.,d/b/a Robert'Meyer Hotel, herein called the Respondent, on or about October 6,1964,1 the complaintissued onDecember 2, and the case was heard on February 8and 9and March 3, 1965, before Trial Examiner Sidney Sherman.The issueslitigatedwere whether Respondent violated Section 8(a)(3) and (1) of the Actby discriminatory discharges, and Section 8(a) (1) by unlawful interrogation,threats of reprisal, and other coercive conduct.After the hearing a brief wasfiled by Respondent.2Upon the basis of the entire record,3 and from my observation of the witnesses,I adopt the following:FINDINGS AND CONCLUSIONS1.RESPONDENT'S BUSINESSRobertMeyer Hotel Company, Inc., d/b/a Robert Meyer Hotel is a corpora-tion under Florida law and operates a hotel in Jacksonville; Florida, which is theone involved in the case at bar.The answer admits that during the 12 monthsprior to issuance of the complaint less than 75 percent of the guests of this hotelremained there for a month or more, and that during that period Respondentreceived gross revenues exceeding $500,000 from the operation of that hotel. Itwas further stipulated at the hearing that during the preceding year Respondentreceived goods valued in excess of $50,000 from out-of-State suppliers.I find that Respondent is engaged in commerce.II. THE LABOR ORGANIZATION INVOLVEDHotel and Restaurant Employees and Bartenders International Union,AFL-CIO;hereinafter called the Union, is a labor organization underthe Act.III.THE UNFAIR LABOR PRACTICESThe complaint as amended at the hearing alleges that Respondent unlawfullyinterrogated employees about their union activities, indicated its awareness of suchactivities, threatened reprisals for such activities, directed employees to refraintherefrom, granted wage increases to discourage adherence to the Union, and dis-charged a number of employees because of their adherence to the Union.Theanswer denies all these allegations.A. Sequence of eventsThe Union's campaign to organize Respondent's employees was launched lateinAugust, and consisted of the distribution of union cards and of meetings atthe union hall.A number of such meetings were held in September and October.Of Respondent's approximately 180 colored employees,4 about 135 signed unioncards and about 150 attended the meetings.On September 26 and 30 Respondentdischarged the 15 employees who are the subject of the instant complaint.OnOctober 1, Respondent received a letter from the Union announcing that a ma-jority of its employees had signed union cards and requesting recognition.OnOctober 2, Respondent replied that it doubted the Union's majority status andrefused to recognize the Union without a Board election.The next day many ofthe employees received paychecks, which reflected a wage increase of $5 a week,1All events hereinafter related occurred In 19G4, unless otherwise stated.2 There was also filed after the hearing a stipulationby theGeneral Counsel and Re-spondent,consenting to the receipt into evidence of an exhibit attached to the stipulation.The stipulation and exhibit are hereby designated as Joint Exhibit No. 1 and receivedin evidence.3 For corrections of the transcript of testimony taken herein,see pp. 278 and 279of the transcript.'Respondent,In addition,had 80 to 90 white employees,none of whom was, so faras the record shows, involved In the Union's organizational campaign, ROBERT MEYER HOTEL529and enclosed in the same envelope with these checks was a notice signed by Mum-ford,Respondent'spresident,and Marchant,itsgeneral manager, which,under acaption reading"DON'T SIGN ANYTHING,"advised the employees that Re-spondent hada "no-unionpolicy,"that a union could not benefit Respondent orthe employees,and that Respondent,not the Union,"pays wages."The noticeconcluded with the admonition,"Don't sign union cards."B.Discussion1.Respondent's "no-union policy"; the October 3 noticeIt is undisputed that Respondent was opposed to the organization of its employ-ees.PresidentMumford and General Manager Marchant so testified, and theOctober 3 notice to the employees contained an assertion that Respondent had a"no-union policy."While it may be that such assertion did not transcend thelimits of free speech, the same cannot be said of the admonition in that letter notto sign union cards.This was not merely an expression of views, argument, oropinion such as was intended by Congress to be exempted from the strictures ofthe Act.5Accordingly, I find, as alleged in the complaint, that by the foregoingadmonition Respondent violated Section 8 (a) (1) of the Act.2.The wage raiseAs already related, a large number of Respondent's employees received a $5a week raise, which was first reflected in the paychcks distributed on October 3,together with the "Don't Sign" notice just described.The complaint, as amended at the hearing, alleges that such increase was forthe purpose of discouraging union activity, and that Respondent thereby violatedSection 8(a) (1) of the Act.As to the genesis of the wage increase, the recordcontains (1) a memorandum dated September 23 from Mumford to Marchant,directing him to place a wage increase in effect on October 2 and reciting as thereasons for such increases the commendable performance of the employees duringa recent hurricane, and a recent improvement in business, and (2) a memorandumdated September 28 from Marchant to various supervisors referring to the "raisethatwe were lucky enough to get through for your people this week."Theincrease covered the bulk of Respondent's colored employees and relatively fewwhite employees.Both Marchant and Mumford insisted that they had no knowl-edge of any union activity among the employees until October 1, when Respondentreceived the Union's demand for recognition, and that the increase was grantedfor the reasons set forth in the September 23 memo.Accordingly, if one is tocredit them, it would be necessary to find that management decided about Septem-ber 23, for legitimate, business reasons, to grant increases to certain categories ofemployees, and that such increase would first be reflected in the October 3paychecks.In view of the documentary evidence cited above (the September 23 and 28memos), I find that the decision to grant the raise was in fact made on or aboutSeptember 23, and more than a week before Respondent received the Union's bar-gaining request.However, while precluding any inference that the increase wasprompted by such request, this finding does not dispose of the question whetherthe increase was due to some other manifestation of union activity among theemployees.As already noted, the Union began its organizational campaign amongRespondent's colored employees late in August, and by mid-September had alreadyheld several meetings, attended by Respondent's colored employees.While Marchantprofessed ignorance of such activities, the General Counsel adduced testimony byan employee, Boyd, relative to a conversation she had with Marchant sometimeafter September 30, indicating that informants had been keeping him posted on allthe union meetings.For reasons related below, I credit such testimony, notwith-standingMarchant's contradiction thereof, and find that he admitted to Boyd onthat occasion that he had been receiving current information about all the unionmeetings, which would necessarily include the meetings held before the decisionto grant the raise.Moreover, for reasons noted below, I credit employee Grant's6 See Senator Taft's following statement in explanation of the provision of Section8(c), as reported by the conferees:It should be noted that this subsection is limited to "views, arguments, or opinions"and does not cover"instructions,directions .. . .II Leg.Hist. 1541(published by NLRB).206-446-66-vol. 154-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony that a week or two before September 30 Marchant interrogated herabout the Union.These circumstances, coupled with the timing of the raise, rendersuspect the denials of Mumford and Marchant that the employees' union activityentered into the decision to grant the raise.Further doubt is cast on such denialsby the fact that Respondent took pains to link the raise with the distribution tothe employees of the "Don't Sign" notices, which stressed the fact that Respond-ent, and not the Union, was the source of all employee benefits, and that theyhad nothing to gain from a union. I deem it significant, moreover, that the raiseencompassed the bulk of the colored employees, who were alone actively involvedin the Union's campaign.While he attempted to explain this on the ground thatthe employees covered by the raise had had no increase for 15 months, whereasother employees had received more recent increases,Mumford admitted thatRespondent had no well-defined practice with regard to the timing of wage in-creases.It is thus clear that conformity with past practice did not require that theincrease be granted on October 3 rather than some later date.To recapitulate, the alternatives here presented are to find that: (1) while Re-spondent knew of the employees' union activity on or about September 23, whenitdecided to grant the raise, its decision was not influenced by such knowledge, andthe subsequent distribution of antiunion literature in the same envelope with thehigher paychecks was purely fortuitous, or (2) Respondent's knowledge of theemployees' union activities influenced its decision to raise wages, that Respondenthoped thereby to discourage such activities, and that the simultaneous distributionof the "Don't Sign" notices and the higher paychecks was not fortuitous but de-signed to reinforce the deterrent effect of the wage increase on concerted activities.As the latter alternative affords a more logical and cogent explanation for Respond-ent's conduct, and, unlike the former, does not require reliance on unlikely hap-penstances, I adopt such finding.Accordingly, I conclude that Respondent granted the wage increase of October 3for the purpose of demonstrating to the employees the truth of its simultaneousassertion that they did not need a union to improve their lot. I find further thatRespondent thereby violated Section 8(a)(1) of the Act.3. Interrogation and threatsa.By MarchantBoyd, a maid, testified that General Manager accosted her while at work andstated:I know about the meetings you and the preachers have been having, everymeeting they had. I know about it.My people tell me. . . . I can fire youif I want to... . I can fire the whole hotel.According to Boyd, Marchant then asserted that before he would "let a unioncome into the hotel he'd fire the whole hotel or put.white whores in it," and,after patting her on the shoulder, admonished her to be "sure and go back andtell them that." 6Another maid, Brooks, testified that early in October 'r Marchant approached herwhile at work and that the following conversation ensued:He told me he was manager down there and he had a job to do and he hada family he had to take care of.He said, "Right?"And I said "Right."Hesaid he heard who 8 all had signed a union card.He already fired some ofthe maids and would fires all of them if he have to.B Boyd identified the date of this incident only by reference to the fact that it occurred"after them girls got fired," which I take to denote the discharges, on September 26 and30, of the other maids involved in this proceeding.Brooks successively identified this date as being (1) a Saturday about October 1,(2) the first Saturday in September, (3) a "week or more" after a union meeting sheattended in mid-September, and (4) after the October 3 raise. It was obvious fromher testimony that she was confused as to the sequence of events in September andOctober, but she finally professed certainty that the conversation occurred after theOctober 3 raise, which is consistent with her initial fixing of the date as about October 1.Moreover, her recollection of the date of the raise was likely to be more vivid andreliable that her recollection of the dates of various union meetings, or whether a par-ticular event took place in September or October, without relating it to any other event.8 The transcript here erroneously reads "we" instead of "who "8 The transcript here erroneously reads "fired" instead of "would fire."See p. -278 ofthe transcript for correction of this error. ROBERT MEYER HOTEL531According to Brooks, Marchant concluded his remarkson a reassuring note,declaring that he preferred to employ colored maids because "he didn't want to runa whore house" with white maids, and requesting that Brooks tell the other maidsthat he was not going to discharge any more of them.Marchant gave the lie to the testimony of the two maids, asserting that he didnot recall any conversation with any of Respondent's maids about the Union.Marchant was no longer in Respondent's employ at the time of the hearing, andhis parting with Respondent does not appear to have been amicable.1°However,as the testimony of Boyd and Brooks was far from flattering to Marchant, hisrepudiation thereof cannot be regarded as entirely disinterested.As for Boyd andBrooks, they had signed union cards and were presumably still union adherents,which circumstances conceivably could have moved them to testify falsely in aidof the Union's cause, even though they were still in Respondent's employ and itwas within its power to subject them to disciplinary action.However, I wasfavorably impressed by the sincerity of their demeanor as well as the apparentcandor and circumstantiality of their testimony; 11 and these two young girls did notimpressme as having either the imagination or the degree of sophisticationrequired to invent the foregoing elaborate and colorful accounts of Marchant'sremarks.Moreover, there are remarkable similarities between the two speechesascribed by them to Marchant: namely, his avowal of a knowledge of employeeunion activity, the threat of discriminatory discharges, and the similar, disparagingreference to white maids.12Accordingly, I credit Boyd and Brooks.I find therefore that early in October Marchant, in the context of an avowal thathe knew which employees had signed cards, told Brooks that he had already dis-charged some of the maids and would discharge them all, if necessary, but subse-quently assured her there would be no more discharges.Whether this uncondi-tional assurance sufficed to neutralize the coercive effect of Marchant's precedingremarks is debatable.However, in view of the other violations found below, and,as the remedy would be the same, in any event, I do not deem it necessary todetermine whether, by Marchant's foregoing disclosure of prior discriminatory dis-charges and warning of more such discharges in the future, considered in the con-textof his subsequent assurance to the contrary, Respondent violated Section8(a)(1) of the Act.13I find, however, that, by Marchant's threat to Boyd to the effect that, ratherthan deal with a union, he would either close down the hotel or operate it withwhite maids instead of colored,14 Respondent violated Section 8 (a) (1) of the Act.I find further that, in the context of his threat of reprisals for union activities,Marchant's avowal to Boyd that through his informants he knew about all themeetings conducted by the "preachers" 15 was reasonably calculated to convey toBoyd the impression that he was maintaining surveillance of the unionmeetings,some of which she had in fact attended. I find that by thus creating or attemptingto create an impression of surveillance of union meetings, Respondent violatedSection 8(a)(1) of the Act."He manifested considerable reluctance to disclose all the circumstances surroundinghis leaving of Respondent's employ.11They supplied details as to time of day, place, and other circumstances of theconversations.' In view of Marchant's remarks to Brooks tending to equate white maids with ladiesof easy virtue, I construe his threat to Boyd that he would put such persons into thehotel (as an alternative to closing it) as a threat to replace the colored maids withwhite13For likereason,Imake no finding as to the coercive effect, in the context of apromise of no further reprisals, of Marchant's claim that he knew which employees hadsigned union cards.14 See footnote 12, above.15While Boyd confessed that she was at a loss to understand Marchant's reference tomeetings with preachers," or, as she elsewhere quoted Marchant, "colored preachers," itisapparent from the context of Marchant's remarks to her, particularly his threat ofreprisals to combat the Union, that he had in mind the union meetings. (It is not clearwhy Marchant erroneously assumed that these meetings were conducted by clergymen.The record shows that the Union occupied the same premises as the local chapter ofthe, National Association for the Advancement of Colored People, and that, during thepreceding summer, colored clergymen had taken a prominent part .in demonstrationsagainst Respondent's then policy of segregation. (Mumford testified that during thatsummer 52 colored clergymen had attempted to register at the hotel.)Marchant,mayhave inferred from these circumstances that the NAACP and its "preachers" weresponsoring the union meetings held on theNAACP's premises.) 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother incident involving Marchant was alluded to by Grant, a maid, who wasallegedly discharged for discriminatory reasons on September 30. She testified that1or 2 weeks before her discharge, Marchant asked her if she knew about theUnion.Marchant denied this. I credit Grant, as I have already found Marchantnot to be a trustworthy wltness.16Accoidingly, I find that Marchant interrogatedGrant, as she testified, in the latter part of September, and that's in the context ofthe other unfair labor practices found herein, such interrogation was unlawful.b.By Ruth WilliamsGrant testified that on September 30 her supervisor, Ruth Williams, askedGrant whether she had signed a union card and whether she knew who else hadsigned, threatened to discharge her if she did not furnish the foregoing information,and warned that all the employees would be discharged and replaced by whitehelp before Respondent would recognize the Union.According to Grant, whenshe professed ignorance of any union activity, Williams discharged her.In like vein, Edith Williams, a maid, testified that on September 30 Ruth Wil-liams asked her if she had signed a union card or knew of any other employeeswho had done so, and that, when the witness answered both questions in the nega-tive, she was discharged.RuthWilliams denied the foregoing interrogation and threats.Respondentsought to impeach the testimony of Edith Williams by introducing in evidence acopy of a pretrial statement signed by her 5 days before the commencement ofthe instant hearing, in which she denied that Ruth Williams ever questioned herabout union activities.Edith admitted signing the statement but repudiated it,claiming that she had signed it because she feared discharge.17The statement wasprepared by Respondent's counsel in the office of Respondent's manager and in thepresence of Ruth Williams, Edith's supervisor.Such surroundings would seem tobe less conducive to candor than the circumstances under which she testified, evenif it be assumed, as Ruth Williams testified, that Respondent's counsel assuredEdith and other employees there present that there would be no reprisals againstthem. In the one case, she was surrounded by representatives of management ina private office; in the other, she testified at a public hearing, with the moral sup-port of friendly counsel, and presumably informed of the protection afforded bythe Act against reprisals for giving testimony in a Board proceeding. It is under-standable therefore that, if Ruth Williams had in fact interrogated her, Edith wouldbe more reluctant so to assert in the pretrial interview than at the instant hearing.Accordingly, I do not regard the pretrial statement as requiring rejection of hertestimony nor as preempting reliance on other factors in evaluating the witness'credibility.SinceIwas favorablyimpressedby Edith'sdemeanor,and, for reasonsindicated below, find it necessary to reject Ruth Williams' testimony as to othermatters, I credit Edith's version of her discharge interview.18As for Grant, Respondent offered not only Ruth Williams' denial of any inter-rogation or threats, but also the latter's testimony that at the foregoing pretrialconference Grant was among those interviewed and, while refusing to sign anystatement, orally admitted that she had not been interrogated or threatened byRuth Williams.Grant, however, denied at the hearing that she had made anysuch pretrial admissions; and Owens, an employee of Respondent's counsel, whowas present at the pretrial interview and who was called to testify by Respondent,was not asked, and did not testify, about any such admissions. In any case, evenif it be assumed that she did, I would give them no more weight than I have38While,as related in more detail below, Respondent sought to impeach Grant'scredibility by offering testimony that in a pretrial interview she made statements atvariance with certain portions of her testimony,there is no evidence that this was truewith respect to her claim of interrogation by Marchant.17 She had by that time been rehired by Respondent.is In evaluating Edith Williams' credibility,I have taken note of an apparent self-contradiction in her testimony as to whether she notified Respondent of a change in hertelephone number, when she returned to work in July 1964 after an absence of about4 months, during which period she had moved to a new address.Her insistence that inJuly she gave Respondent her new telephone number might be deemed to conflict withher earlier negative answer when she was asked,in effect, whether she had changed hertelephone number since she was hired.However, subsequent remarks of the witnessappear to imply that she understood"hired"In the foregoing question to refer to thedate of her return to work in July, rather than the date of her original hire. ROBERT MEYER HOTEL533given to Edith Williams' pretrial statement,19 and, in view of the demonstratedunreliability of RuthWilliams as a witness (see below), I credit Grant and findthat she was interrogated and threatened as testified by her.I find further, on the basis of the foregoing interrogation and threats, that Re-spondent violated Section 8(a)(1) of the Act.204.The dischargesa.The maidsRespondent discharged 21 Parker, a maid, on September 26, and Grant andEdithWilliams on September 30.All were rehired several months later.All hadsigned union cards and attended union meetings before their discharge.TheGeneral Counsel contended that they were discharged because of their involve-ment with the Union. In support of this contention, evidence was adduced,which I have credited above, that: (1) General Manager Marchant told Brooks,a maid, early in October that he knew which employees had signed union cardsand that he had already discharged some of the maids; (2) Marchant told Boyd,some time after the foregoing discharges, that he was aware of the unionmeetings and would discharge all the employees rather than recognize the union;(3)RuthWilliams interrogatedGrant immediately before her discharge andthreatened to dismiss her if she did not supply information about her unionactivitiesand those of the other employees; and (4) Ruth Williams similarlyinterrogated EdithWilliams on September 30 and announced, her discharge onlyafter she feigned ignorance of any union activity.Moreover, all these eventsoccurred against the background of Respondent's avowed "no-union" policy.Both Marchant and Ruth Williams denied that union activity was a factor inthe foregoing discharges.As to Parker and Edith Williams, Ruth Williamsassumed sole responsibility for the decision to discharge them.(1) ParkerParker had been continuously employed as a maid by Respondent since 1959(except for two periods of maternity leave).Ruth Williams testified that, about2 week before her termination, Parker was, at Marchant's request, relieved of herduties asMarchant's personal maid, and transferred successively to assignmentsin the linen room and the hotel lobby, but did not take kindly thereto, and onSeptember 26, having determined that a reduction in staff was necessary, sheselected Parker for layoff, recalling her 3 months later when she needed moremaids.The thrust of Ruth Williams' testimony was, however, that if Parker hadbeen content with the interim work to which she was assigned after she lost herregular station, she would have been retained at such work until an openingdeveloped among the regular "floor maids"-that is, the maids who were assignedto servicing a particular floor of the hotel.22 It was further implicit in RuthWilliams' testimony that, since no such opening developed by September 26, anditbecame necessary to retrench, Parker became expendable.However, whenpressed to explain why Parker was not assigned to fill various vacancies thatdeveloped either before or after her discharge, the witness' testimony left much tobe desired.Thus, when asked why she did not assign Parker to replace Alexander,"a regular maid," who was terminated for cause on September 26, the witnesswas temporarily at a loss for an answer, finally asserting that, on the basis of afew days' trial assignment of Parker to one of the floors, she had determined thatParker was not dependable or competent as a floor maid. If so, it is not clear19 Grant had also been rehired by Respondent and was in its employ at the time of thepretrial interview.In view of this finding,I deem it unnecessary to determine whether the alleged in-terrogation of Parker by Shelton,Ruth Williams' assistant, was also unlawful.2'While the separation of Parker was in the main characterized by Ruth Williams asa layoff for lack of work,it is found below that this was not the caseFor this reason,and in the interest of convenience,the action with respect to Parker will be referred tothroughout simply as a "discharge."22 Thus, Ruth Williams testified that shortly before her discharge,she told Parker,"You don't like to work in areas where I put you. I can't pull a regular maid off herfloor to put you in her place."And, at a later point she reiterated that had Parker notbeen so disgruntled she would have retained her "until something developed" in thenature of a permanent assignment. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhy the witness earlier in the testimony indicated that she would not have laidParker off on September 26, if she could have found a vacancy for her as afloormaid.Moreover, if Parker was as incompetent and uncooperative asWilliams alleged, it is difficult to understand why she was recalled at all, or why,upon her recall, she was assigned to the linen room, which, according to Wil-liams, she had previously found so objectionable.At any rate, the coup de gracewas delivered to Ruth Williams' credibility when she attempted to explain whyParker was not recalled to replace either Grant or Edith Williams on September 30,when they were both discharged. The witness asserted that she preferred to replaceGrant with Hollis, notwithstanding that she had had no experience as a floor maidand had to be trained for that work, and to replace Edith Williams with Burkes who,while old and unfirm, was "more loyal" than Parker.There is no need to dwell on the relative merits of Parker, Hollis, and Burkes,sinceRespondent's own business records (see Joint Exhibit No. 1) show thatBurkes ands Hollis were not even in Respondent's employ at any time hererelevant.It is thus clear that Ruth Williams' testimony that they replaced Grantand Edith Williams had no factual basis, and that such testimony was merelyan improvisation to justify the failure to recall Parker.23Upon consideration of the evidence cited above, particularly Marchant's admis-sion to Brooks, in effect, that he knew which employees had signed union cards,that he had discharged some of the maids and would discharge all of them ifnecessary and his avowal to Boyd that he had the union meetings under sur-veillance,24 and the shifting, implausible, and demonstrably false reasons assignedby Ruth Williams for the layoff of Parker and the failure to use her as areplacement for Alexander, Edith Williams, or Grant, I find that Parker was laidoff in reprisal for her union activity, and that Respondent thereby violatedSection 8(a)(3) and (1) of the Act.25(2)GrantWith regard to Grant, the General Counsel'sprima facieproof of discriminatorymotivation is the same as in the case of Parker. In addition there is thetestimony of Grant, which I have credited above, that her discharge was prefacedby Ruth Williams' interrogation of Grant, reinforced by a threat of discharge ifshe did not divulge the information sought concerning the union activity ofGrant and others, and that, when Grant refused to comply with that demand,she was discharged.As Grant has been credited in this regard, it would seem to be establishedprima faciethat her discharge was precipitated by her refusal to disclose theidentity of other union adherents, if not by her own suspected or known unionactivity.In rebuttal, Respondent attempted to show that Grant was, in fact, dischargedbecause of her incivility to a hotel guest.RuthWilliams testified that thisincident occurred about September 21, that several days later the guest involvedwrote a letter of complaint to Marchant, that on September 25 Marchant toldthe witness about the contents of the letter in a telephone conversation, and thaton the 29th Marchant showed her the letter, itself, and ordered her to dischargeGrant, which she did on the 30th.Grant was rehired on January 1.Williamsadmitted that Grant had been a good maid for 4 years and that she was reluctantto discharge her because, as she put it, "I have to go through 10 to 15 girls2S In this connection, it may be noted that Respondent's records (Joint Exhibit No 1)show that at least 16 maids were hired before Ruth Williams, by her own admission,attempted (in December) to recall Parker, whom she initially professed to have laid offonly because she could find no permanent assignment for herAt the hearing, RuthWilliams attempted to explain this undue delay in recalling Parker by implying that theseparation of Parker had some disciplinary aspect, but she soon abandoned this tact.reverting to her initial, albeit untenable, position that Parker's separation was "reallybecause of lack of work."24I deem the foregoing statements a sufficient basis for inferring that Respondent wasaware of Parker's union activity, inasmuch as Parker, before her discharge, had notonly signed a union card, but had also attended the union meetings.25 In view of my findings above as to the discriminatory motivation for Parker's dis-charge, there appears to be no need to consider whether such motivation is further demon-strated by disputed testimony that Ruth Williams' assistant, Shelton, Interrogated Parkeron September 26, or to resolve the issues of credibility and supervisory status raised bysuch testimony ROBERT MEYER HOTEL535before I can get one goodmaid."WhileMarchanttestified to receiving theforegoing complaint letter, he at first asserted that it was receivedon the sameday that he ordered Grant's discharge, but, when it was pointed out that thisconflicted with Williams' chronology of the incident, he became vague about thesequenceof events, admitting that he did not recall "the specific circumstances."Grant categorically denied that there was any such incident as that describedby Ruth Williams.Respondent attempted to impeach her denial by adducingtestimony by Ruth Williams and Owens that at the pretrial interview already alludedtoGrant volunteered some reference to the incident.Grant denied this. I donot deem it necessary to resolve this conflict, since, even it be assumed that therewas such an incident as was described by Ruth Williams, to find that it was thecause of Grant's discharge one would have to ignore, not only the cogent evidenceof discriminatorymotivation cited above, but also the ineptness of Marchant'sefforts to corroborateWilliams' testimony that it was that incident which ledMarchant to order Grant's discharge.Accordingly, I find that Grant was discharged for discriminatory reasons, andthat Respondent thereby violated Section 8 (a) (3) and (1) of the Act.(3)EdithWilliamsEdith had been employed by Respondent as a maid for more than 4 years priorto her discharge on September 30. She was rehired early in January.Here,theGeneral Counsel's claim of discriminatory motivation is supported by all thecircumstances cited by him with respect to Grant, including Ruth Williams' almostidentical interrogation of Edith, immediately before her discharge, concerning herunion activity and that of other employees.According to Edith, Ruth Williamsgave her no reason for her discharge, even after Edith pressed her for a reason,and she was not even allowed to finish her work shift.Ruth Williams testified that Edith was a good maid except for her tendency towander off her assigned floor, that she had manifested this tendency during the6 months before her discharge and had been repeatedly warned about it, and thatthe witness finally decided to discharge Edith after catching her off her floor twiceon the same day, which date she variously fixed as September 29 or 30.Whiledenying the alleged interrogation, Ruth Williams did not contradict Edith's testi-mony regarding the abruptness of her discharge or the refusal of Ruth Williams toexplain the reason therefor 26Accordingly, I credit such testimony.RuthWilliams' assistant, Shelton, testified that she had caught Edith off her floor "dozensand dozens" of times.Edith denied ever leaving her floor without permission.However, I do notdeem it necessary to resolve the foregoing conflict between Edith, on the one hand,and Ruth Williams and Shelton, on the other, for, even if the two latter witnessesbe credited, I would still find that any such longstanding failing of Edith wasnot the true reason for her discharge. I deem it significant that disciplinary actionwas withheld until a few weeks after Edith had signeda unioncard, and that,soon after Edith's discharge,Marchant professed to be aware of the identity ofthose who had signed union cards, and asserted, in that context, that he had alreadydischarged some of the maids.The foregoing circumstances alone warrant theinference that, despite any shortcomings she may have had, Edith would nothave been discharged had she not engaged in union activity.27Accordingly, I find that by discharging Edith Williams, Respondent violatedSection 8(a)(3) and (1) of the Act.26The pretrial statement referred to above contains an admission by Edith that RuthWilliams told her on September 30 that she was being discharged because she would notstay on her floor.Apart from the considerations cited above affecting the trustworthinessof the pretrial statement, it should be noted that the foregoing admission is proof at themost only of the reasonassigned byRuth Williams for Edith's discharge and is notnecessarily inconsistent with her insistence that there was no factual basis for suchassigned reason.Aforeover, even as proof that such a reason was assigned, it is negatedby Ruth Williams' failure at the hearing to contradict Edith's testimony that Ruth Wil-liams ignored her request for an explanation of her discharge.W The predischarge interrogation of Edith and the fact that, although she had servedRespondent for 4 years and was well regarded, she was discharged in the middle of herwork shift, without assigning any reason therefor, all tend to reinforce the foregoinginterference as to the discriminatory motivation for her discharge. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.The busgirlsOn September 30, Respondent terminated all nine busgirls then in its employ 28None has since been rehired.The General Counsel contends that all were dis-charged because of the union activity of some or all of them.Respondent insiststhat they were discharged solely for economic reasons.Of the nine girls, only three are identified in the complaint by name 29 and, ofthose three, only two, Jackson and Eula Mae Johnson, testified.While the recordshows that the three busgirls named in the complaint signed union cards, the onlyevidence as to the union affiliation of the six unidentified girls was Jackson's testi-mony that she "understood" that some of the other busgirls signed union cardsand that she saw "other girls" at a union meeting before September 30, without,however, specifying whether these were other busgirls or merely other femaleemployees of Respondent.Respondent's defense is that up to March 1964 it had used busboys exclusively,but, because it was experiencing a high rate of turnover and absenteeism due tothe unsettled racial situation in the community, decided to replace most of themwith busgirls, in the hope that the latter would prove more dependable. Respond-ent's president,Mumford, testified that, initially, in addition to their other lightduties, such as setting tables, the busgirls were expected to carry heavy bucketsof soiled dishes into the kitchen, but that, when it developed that this was toostrenuous for them, it became necessary to hire busboys to assist the girls inthis task.As a result, according to Mumford, he decided that it was uneconomicalto use busgirls and some time in September discussed the problem with Marchant,and authorized him to dispense with the girls and revert to the former all-malearrangement.Marchant, on the other hand, acknowledged that he had at notime expected that the busgirls would be able to carry heavy loads of dishes tothe kitchen, and that he knew all along that the use of busgirls would increaseRespondent's operating expense.However, he asserted that he had hoped theywould become more efficient, as time went on, but, finally, in September, the localracial tensions having subsided, he decided it would be expedient to return tothemore efficient and more economical practice of using only busboys, and heso recommended to Mumford, who agreed.While there is thus some discrepancybetween Mumford and Marchant as to the precise circumstances that led themto abandon the use of busgirls, an exhibit prepared jointly by Respondent andtheGeneralCounsel, from Respondent's business records, and presumablyreflecting their agreement (Joint Exhibit No. 1), shows that during the 9 weeksfollowing the discharge of the busgirls Respondent effected a total saving of$864, or nearly $100 a week, and this despite a wage increase of $10 a weekapplicable to all busboys hired on and after October 11 30Moreover, there arecertain deficiencies in the General Counsel's proof regarding the extent to which thebusgirls were involved in union activity.As already related, only three of the girlswere clearly shown to have signed union cards.Of the three, only one, Jackson,attended a union meeting.As to the rest, there is only Jackson's ambiguousreference to attendance at union meetings by certain "girls," which may or maynot have referred to busgirls, and her hearsay testimony as to the signing ofunion cards by other, unspecified busgirls. I conclude, in view of the vaguenessof the exidence as to involvement of the bulk of the busgirls with the Union,and, in view of the showing in the foregoing joint exhibit of substantial savingseffected by the elimination of the busgirls, that the evidence does not preponderatein favor of a finding that the busgirls were discharged for discriminatory reasons.c.HooverHoover worked as a room service waiter from May 1 to September 30, 1964,when he was discharged.He signed a union card about a week before his dis-ze See Joint Exhibit No. 1.The General Counsel professed to have no knowledge of the identity or whereaboutsof the othersaoWhile this computation is based on a comparison of the sum of "base rates" of allemployees working during a particular week, even the use of a more precise formula, suchas a comparison of gross earnings,shows substantial savingsafter the payroll weekending October 3.Thus, if one compares the average weekly gross earnings for the first4 weeks of September with that for the last 4 weeks of October, there is a saving ofabout $70 a week. The comparison is even more favorable to Respondent if one looksonly at total weekly hours. ROBERT MEYER HOTEL537charge.He testified that on September 30 he reported for work about 2 p.m.,before his scheduled starting time, and found that his timecard had been pulled,and that, when he asked his supervisor, Bumpas, why he was discharged, he wasmerely told to pick up his pay.Bumpas accepted responsibility for the discharge of Hoover, asserting that 1or 2 weeks before September 30 he had reprimanded Hoover for leaving workearlywithout permission and warned him of discharge if it happened again,and that on September 29 Hoover left work 4 hours early and did not reportat all the next day, whereupon Bumpas decided to discharge him.Hooverdenied that he had been warned of discharge for leaving early, and, whileadmitting his early departure on the 29th, insisted that it had been authorized byDarby, the room service clerk, who had authority to permit the room servicewaiters to leave early.However, Darby denied that she authorized Hoover'searly departure on September 29, and her timecard shows that she was not evenatwork on that day. She also corroborated Bumpas' testimony that Hooverdid not report at all on the 30th.There was no contradiction of Bumpas'testimony that during the past year he had discharged about 10 employees forerratic attendance.In view of all the foregoing circumstances, including my favorable impressionof Bumpas' demeanor, I credit his testimony, and find that about 2 weeks beforeSeptember 30 he warned Hoover of discharge if he left early without permission,that on September 29 Hoover did leave A hours early without permission andfailed to report for work the next day, and was discharged for that reason.Accordingly, I will recommend dismissal of this allegation of the complaint.d.The kitchen portersThe complaint, as amended at the hearing, alleges the discriminatory dischargeof two kitchen porters, Durant and Jones.Only Durant appeared at the hearing.The record shows that both he and Jones signed union cards before September 30,when they were discharged.Respondent adduced testimony by Ludemann,the supervisor of the kitchen help, that on several occasions he had reprimandedDurant for inattentiveness to his duties, that Ludemann's assistant, Lenge, wascontinually reporting unfavorably onDurant'swork habits, and that, whenLenge expressed the opinion that there was no likelihood of improvement, Lude-mann decided to terminate Durant.While denying that he was lax in his work,and insisting that Ludemann frequently commended him, Durant admitted thatLudemann was in the habit of "raising sand" and of exhorting him to greaterefforts.Therethus seemsto be no dispute that Ludemann had repeatedly urgedDurant to put forth more effort, but only disagreement as to whether this wasin the spirit of criticism or of pointing out the road to perfection.While Ibelieve thatDurant was sincere in placing the latter, more flattering, inter-pretation on Ludemann's remarks, I credit Ludemann's testimony that they werenot so intended, as I was favorably impressed by his demeanor.For the samereason, and, notwithstanding the suspicious timing of Durant's discharge in rela-tion to his union activity, I also credit Ludemann's testimony that Durant's dis-chargewas due solely to his apparent inability to correct his shortcomings,despite repeated reprimands.As to Jones, Ludemann testified that he was dis-charged a few days after he returned from an unauthorized absence, and becauseof such absence. Jones did not testify, and there was no contradiction of Lude-mann's testimony as to Jones' absenteeism. In view of this, as well as demeanorconsiderations, I credit Ludemann as to the reason for Jones' discharge.Iwill accordingly recommend dismissal of the complaint as to Durant andJones 3131While normally the fact that Hoover, the 2 kitchen porters, the 9 busgirls,and 2 ofthe maids were all discharged on the same day (September 30) would be a suspiciouscircumstance,the force of this is mitigated here by the fact that among its 275-oddemployees Respondent has a turnover of from 35 to 50 a month, about half of whichis involuntary.Although afforded access to Respondent's business records, the GeneralCounsel produced no evidence that the total turnover for the month of September wasgreater than the normal monthly figure.In view of this, I cannot regard the simul-taneous discharge of 14 employees as so outlandish an event as to warrant the inferencethat all weredischarged for the same reason. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring insection I, above, have a close, intimate,and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair laborpractices,itwill be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Ithas been found that Respondent violated Section 8(a)(3) and(1)of theAct by discriminating against Parker,Grant, and Edith Williams. It will accord-ingly be recommended that Respondent be required to reimburse them for anyloss of pay they may have suffered by reason of the Respondent'sdiscriminationagainst them,by paying to them a sum of money equal to the amount theywould normally have earned as wages from the date of their discharge to thedate of their reinstatement,less their net earnings during that period.Backpayshall be computed on the basis of calendar quarters, in accordance with themethod prescribed in F. W.Woolworth Company,90 NLRB 289, and interestat the rate of 6 percent per annum shall be added to net backpay,in accordancewithIsisPlumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.By interrogating employees about their union activities, by admonishingemployees not to sign union cards,by creating an impression of surveillanceof union activities,by warning of reprisals for union activities,and by grantinga raise to induce employees to abandon such activities,Respondent has interferedwith, restrained,and coerced its employees in the exercise of rights guaranteedin Section 7 of the Act,and has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.2.By discriminating against employees because of their union activities, theRespondent has violated Section 8(a)(3) and(1) of the Act.RECOMMENDED ORDERUpon the entire record in the case and the foregoing findings of fact andconclusions of law,and pursuant to Section 10(c) of the National Labor Rela-tionsAct,asamended,itisrecommended that Respondent,RobertMeyerHotel Company, Inc., d/b/a Robert Meyer Hotel,of Jacksonville,Florida, itsofficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Hotel and Restaurant Employees and Bar-tenders InternationalUnion,AFL-CIO,or in any other labor organization, bydiscriminating against employees in regard to their hire or tenure of employmentor any term or condition of employment.(b)Warning employees of reprisals because of their union activities,grantingthem a wage increase as an inducement to abandon such activities,coercivelyinterrogating them about such activities,admonishing them not to engage therein,and creating the impression of surveillance of union activity.(c) In any other manner interfering with, restraining,or coercing its employeesin the exercise of their right to self-organization,to form, join,or assist theabove-named Union, or any other labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in other con-certed activities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities.2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act-(a)Make Ruby Parker, Rebecca Grant, and Edith Williams whole, in themanner set forth in the section of the Trial Examiner'sDecision entitled "TheRemedy," for any loss of pay they may have suffered by reason of the Respondent'sdiscrimination against them. ROBERT MEYER HOTEL539(b) Preserve and, upon request, make available to the Board or its agents,for examination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records necessary toanalyze the amounts of backpay due under the terms of this Recommended Order.(c) Post at its hotel in Jacksonville, Florida, copies of the attached noticemarked "Appendix." 32Copies of said notice to be furnished by the RegionalDirector for Region 12, shall, after being duly signed by the Respondent's rep-resentative, be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of at least 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that suchnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 12, in writing, within 20 daysfrom the date of receipt of this Decision, what steps the Respondent has takento comply herewith.33si In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Oider of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order".as In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employees that-WE WILL NOT warn employees of reprisals for union activities, grantthem wage increases as an inducement to abandon such activities, coercivelyinterrogate them about such activities, admonish them not to sign unioncards, or create an impression of surveillance of union activities.WE WILL NOT discourage membership in Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO, or any other labor organiza-tion, by discriminating against employees with regard to their hire or tenureof employment or any other term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join,or assistHotel and Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.WE WILL make Ruby Parker, Rebecca Grant, and Edith Williams wholefor any loss of pay suffered by reason of the discrimination against them.All of our employees are free to become or remain, or refrain from becomingor remaining,members of Hotel and Restaurant Employees and BartendersInternational Union, AFL-CIO, or any other labor organization.ROBERT MEYER HOTEL COMPANY, INC., D/B/A ROBERT MEYER HOTEL,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remain posted for 60 consecutive days from the date ofposting, and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Room706, Federal Office Building, 500 Zack Street, Tampa, Florida, Telephone No.228-7711, if they have any questions concerning this notice or compliance withitsprovisions.